Citation Nr: 0401442	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an October 1988 rating decision that confirmed and 
continued a 50 percent rating for post-traumatic stress 
disorder was clearly and unmistakably erroneous.  



REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, 
Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1985.  

This matter arose as a result of a November 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied 
entitlement to an effective date earlier than July 17, 1990, 
for the assignment of a total scheduler rating for service-
connected post-traumatic stress disorder and denied a claim 
of clear and unmistakable error (CUE) in a rating decision of 
October 1988 that confirmed and continued a 50 percent rating 
for post-traumatic stress disorder.  The veteran appealed the 
determination to the Board of Veterans' Appeals (Board).  In 
a decision dated in December 2001, the Board found that a 
February 1991 rating decision granting a 100 percent rating 
for post-traumatic stress disorder, effective from July 17, 
1990, was clearly and unmistakably erroneous in failing to 
assign an effective date of March 8, 1990, for that benefit.  
The Board also found that the rating decision of October 1988 
was not clearly and unmistakably erroneous.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
August 2003, the Court vacated that part of the Board's 
decision that denied the claim of clear and unmistakable 
error in the October 1988 rating decision and remanded the 
case to the Board for further proceedings consistent with the 
parties' Joint Motion for Remand.  Copies of the Court's 
Order and the joint motion have been placed in the claims 
file.  

In November 2003, the Board wrote to the attorney-
representative and afforded her the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in December 
2003 by submitting written argument and evidence to the Board 
in support of the clear and unmistakable error claim.  That 
submission has been associated with the claims file.  The 
matter is now before the Board for final appellate 
consideration.  

A rating decision dated in April 1991 found the veteran 
incompetent for VA purposes, and his spouse was subsequently 
appointed as his payee.  


FINDINGS OF FACT

1.  A rating decision dated in October 1988 confirmed and 
continued a 50 percent rating for service-connected post-
traumatic stress disorder.  Although the veteran was informed 
of that determination in a letter dated later in October, he 
did not initiate an appeal.  

2.  The October 1988 rating determination was supported by 
the evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.  


CONCLUSIONS OF LAW

1.  The rating decision of October 1988, which confirmed and 
continued a 50 percent rating for post-traumatic stress 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2003).  

2.  The rating decision of October 1988, which confirmed and 
continued a 50 percent rating for post-traumatic stress 
disorder, does not contain clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), which became effective during the prosecution of 
this claim, redefined VA's duty to assist and enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  See also 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (2003) (regulations 
implementing the VCAA).  However, the Court has held that the 
VCAA does not apply to claims of clear and unmistakable error 
in prior final rating decisions.  See Parker v. Principi, 15 
Vet. App. 407, 412 (2002); Juarez v. Principi, 16 Vet. App. 
518, 520-21 (2002) (per curiam order).  

Factual Background

In a rating decision dated in October 1985, the RO in 
Phoenix, Arizona, granted service connection for post-
traumatic stress disorder and assigned a 10 percent rating, 
effective from March 1, 1985, the day following the veteran's 
separation from service.  He appealed the rating assigned, 
and in April 1987, the Board increased the rating to 50 
percent.  The RO in May 1987 assigned an effective date for 
the award of March 1, 1985.  

In August 1988, the veteran was accorded a VA psychiatric 
examination.  The report shows that the veteran reported 
recurrent dreams and nightmares about his Vietnam 
experiences; feelings of estrangement, anger, and resentment; 
and resultant anxiety.  He indicated that he could not hold a 
job and that he was irritable and hypervigilant, with chronic 
sleep disturbance.  The report also shows that on 
examination, he was cooperative but that his thought process 
was slowed.  He was oriented as to time, place, purpose, and 
self, but appeared to have difficulty with tasks requiring 
concentration and short- and long-term memory.  His thoughts 
tended to be circumstantial and over-inclusive, and he was 
slightly irritable, with an appropriate affect.  There was no 
evidence of suicidal or homicidal ideation, and he was deemed 
to have adequate judgment to care for basic daily needs.  

In October 1988, the Phoenix RO confirmed and continued the 
50 percent rating for post-traumatic stress disorder then in 
effect.  The veteran was notified of that decision and of his 
appellate rights by correspondence dated later in October.  
However, he did not initiate an appeal.  

On July 17, 1990, the Phoenix RO received a statement from 
the veteran in which he alleged that his service-connected 
post-traumatic stress disorder "has worsened since the last 
time you rated me."  Accompanying this statement was a 
statement from a private physician that was dated and 
received in July 1990.  The private physician reported that 
he had first seen the veteran on April 3, 1990, and that the 
veteran had been treated 12 times since that date for his 
post-traumatic stress disorder.  He reported that the veteran 
was currently on medications and that his ability to work 
productively was markedly impeded by his post-traumatic 
stress disorder, which the physician considered to be severe.  
The physician also stated that he saw the veteran "as being 
much more than fifty percent disabled as a result of his PTSD 
and at this time, would consider him to be 100 [percent] 
disabled."  

In July 1990 and August 1990, the Phoenix RO confirmed and 
continued the 50 percent rating.  Evidence was thereafter 
received from private physicians that caused a hearing 
officer in October 1990 to increase the evaluation for post-
traumatic stress disorder to 70 percent.  Later in October, 
the RO assigned July 17, 1990, as the effective date for this 
award.  Following a VA psychiatric examination in January 
1991, the RO the following month assigned a 100 percent 
rating for the veteran's post-traumatic stress disorder, 
effective from July 17, 1990, based on the January 1991 VA 
examination report and on a longitudinal review of the 
evidence.  



Applicable Legal Criteria for CUE

The law and regulations provide that previous determinations 
that are final and binding, including decisions of the degree 
of disability, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).  Absent the filing of a 
notice of disagreement within one year of the date of mailing 
of the notification of the initial review and determination 
of a veteran's claim, and the subsequent perfection of the 
appeal, a rating decision is final and is not subject to 
revision on the same factual basis except upon a finding of 
clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.105(a), 20.200, 20.302, 20.1103.  

For CUE to exist, either the correct facts, as they were 
known at the time of the prior final rating decision, were 
not before the adjudicator, or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  The 
error must be "undebatable" and the sort which, had it not 
been made, would have manifestly changed the outcome with 
respect to the prior final rating decision.  A determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The 
constructive possession of VA evidence under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), is not for application 
because the events in question preceded the Bell decision.  
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  Similarly, 
evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.  

The Court has held that for there to be a valid claim of 
clear and unmistakable error, there must have been an error 
in the prior adjudication of the claim.  See Russell, 3 Vet. 
App. at 313.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id. at 313-14.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Similarly, mere disagreement with the RO's 
interpretation of the facts does not constitute clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The error must be one that, had it not been 
made, would have manifestly changed the outcome at the time 
that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  To establish clear and unmistakable error, it must 
be demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993), en banc review denied, 6 
Vet. App. 162 (1994); see also 38 C.F.R. § 20.1403 (2003) 
(delineating what does and does not constitute CUE in prior 
final Board decisions).  

The October 1988 Rating Decision

The evidence of record at the time of the October 1988 rating 
decision confirming and continuing a 50 percent rating for 
post-traumatic stress disorder consisted primarily of the 
report of a VA psychiatric examination conducted in August 
1988.  Under the rating criteria that were in effect in 
October 1988, a 50 percent rating was warranted for post-
traumatic stress disorder that resulted in considerable 
impairment in the ability to establish or maintain favorable 
relationships with people, and where, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1988).  The RO, based on the report of 
the August 1988 examination, acknowledged the veteran's 
problems, as discussed above, but nonetheless confirmed and 
continued the 50 percent rating then in effect, pursuant to 
Diagnostic Code 9411.  In effect, the RO considered the 
evidence, deemed the veteran's symptoms to be productive of 
considerable impairment, and found a 50 percent rating to be 
appropriate.  The rating decision does not show that the RO 
was unaware of the pertinent facts or that laws and 
regulations were not properly applied.  While the appellant 
may not agree with the RO's decision, or with its 
interpretation of the facts, it is not shown that the 
decision reached by the RO in October 1988 was such that any 
failure at that time to award a higher rating for the 
service-connected post-traumatic stress disorder was 
undebatably erroneous.  See Russell, 3 Vet. App. at 313-14.  
This is all the more the case when it is considered that the 
1988 examination report indicates that the veteran was 
employed as a fireman with the Department of Defense but was 
then on light duty "owing to an accident in which he injured 
his back, neck and legs."  

The appellant, through her representative, contends that 
"new medical facts," and in particular a statement dated in 
September 2000 from a VA psychiatrist, would show that the 
veteran should have been rated 100 percent disabled for the 
period of time that included that covered by the October 1988 
rating decision.  The September 2000 statement, however, was 
obviously not of record in October 1988, and, as noted above, 
may not be considered for purposes of determining whether CUE 
was committed.  Id. at 314.  The fact that the appellant 
disagrees with the October 1988 decision does not render that 
decision clearly and unmistakably erroneous.  A mere 
disagreement over how the evidence was weighed does not 
constitute CUE.  See, e.g., Luallen v. Brown, 8 Vet. App. 92, 
95 (1995).  See also 38 C.F.R. § 20.1403(d)(3) (applying the 
same rule to claims of CUE in prior final Board decisions).  

Based on the evidence cited above, the Board concludes that 
the October 1988 rating decision was not the product of CUE.  
Based on the evidence that existed at that time, the Board is 
unable to find that any undebatable error exists that, had it 
not been made, would have manifestly changed the outcome of 
the October 1988 determination.  Accordingly, the appellant's 
request for revision of that decision must be denied on the 
merits.  

In so deciding, the Board has considered the joint motion, 
which determined that a remand to the Board for 
readjudication was necessary because of the Court's decision 
in Simmons v. Principi, 17 Vet. App. 104 (2003).  Simmons 
held that in claims of clear and unmistakable error in prior 
final RO determinations where the Board found that specific 
pleading requirements were not met, the proper remedy was to 
dismiss the claim without prejudice rather than to deny the 
claim on the merits.  Id. at 114.  The joint motion notes 
that the Simmons court also held that where it is unclear 
whether the Board denied a CUE claim for lack of pleading 
specificity or addressed the merits of the claim, the proper 
remedy was vacatur.  Id. at 115.  

The joint motion further notes that the Board discussed the 
appellant's argument that evidence produced in September 2000 
could form the basis for a finding of CUE and concluded that 
evidence not of record at the time of the October 1988 rating 
decision could not be considered for purposes of deciding a 
claim of CUE.  The joint motion asserts that the Board 
denied, rather than dismissed without prejudice, the 
appellant's CUE claim "because the pleading requirements 
were not met" and that, accordingly, a remand was required 
in order for the Board to consider the Court's decision in 
Simmons.  

As shown above, the Board is denying the instant CUE claim on 
the merits, not because of a lack of pleading specificity.  
Simmons involved a claim of CUE in a prior final rating 
decision based on the assertion that the RO had committed 
"grave procedural error" by failing to provide the 
appellant with a "comprehensive medical evaluation" before 
continuing a previous denial of his claim for service 
connection for arthritis.  Id. at 106, 109.  The Board denied 
the CUE claim in Simmons as "legally insufficient."  Id. at 
105.  The Court held that the Board could not 
"preclusively" deny a claim of CUE based on a pleading 
insufficiency because such an action was contrary to 
38 U.S.C.A. § 5109A(e) (West 2002) and DAV v. Gober, 234 F.3d 
682, 699 (Fed. Cir. 2000).  Simmons, 17 Vet. App. at 114-15.  

However, the Board's denial of the instant CUE claim, in 
particular its rejection of the VA psychiatrist's September 
2000 statement as a basis for finding CUE, is not based on a 
pleading insufficiency, as contemplated by Fugo, 6 Vet. App. 
at 43.  The appellant has specified the basis of her claim, 
which turns on the allegation that the RO in October 1988 
improperly interpreted the evidence and that the September 
2000 statement proves it.  This claim is specific, but it 
lacks merit.  The rule enunciated in Russell precluding the 
consideration of evidence not before the RO in addressing a 
CUE claim is a rule of relevancy that has substantive effect.  
A dismissal of the current claim without prejudice is a 
dismissal that would allow the appellant to refile once the 
pleading defect was cured.  But a denial on the merits is 
warranted in this case because the Board addresses herein the 
merits of the claim, not any pleading defect.  The Board 
would act in error if it dismissed such a claim without 
prejudice in order to allow a claimant to resubmit evidence 
that could not be considered under current Court precedent.  
See 38 C.F.R. § 20.1403(b) (2003) (review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made).  Evidence created after the prior final RO decision 
was rendered is simply and irrefutably irrelevant.  Even if 
the rule in Russell were considered procedural, it would be a 
procedural rule with substantive effect.  See, e.g., Guaranty 
Trust Co. v. York, 326 U.S. 99, 109 (1945) (requiring a 
Federal court to apply a state statute of limitations barring 
recovery where the basis of jurisdiction of the Federal court 
is diversity of the parties and disregarding the state rule 
would "significantly affect the result of a litigation").  
See also Russell, 3 Vet. App. at 314 (a new diagnosis that 
"corrects" an earlier diagnosis is the kind of "error" 
that could not be considered an error in the original 
adjudication).  

In her Brief submitted to the Court and later to the Board, 
the attorney-representative also argues that the RO committed 
error in failing to consider the 1988 examination report as 
an informal claim for a total rating based on individual 
unemployability due to service-connected disability (TDIU) 
under the provisions of 38 C.F.R. § 3.157(b)(1) because of 
the veteran's claim during the examination that he could not 
hold a job and had difficulty being around other people due 
to his lack of ability to concentrate and lack of initiative.  
The Brief states: "It is apparent from the 1988 psychiatric 
exam that the [veteran] was unable to work at that time.  The 
Appellant feels that the 1988 Exam report should have 
triggered an informal claim for TDIU under 38 C.F.R. § 
3.157(b)(1)."  

The attorney-representative claims that Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001), articulated a new standard of 
CUE that relied on Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Brief quotes Roberson as follows:  

However, the duty to assist under 38 
U.S.C. § 5107(a) is a duty to assist a 
claimant "in developing the facts 
pertinent to the claim," and that duty 
is separate from the VA's mandate to 
fully develop the veteran's claim.  Even 
though the duty to assist cannot form the 
basis for CUE, we must nonetheless 
determine the standard that applies when 
[] VA is considering a CUE claim. . . . 

In Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), we considered the first type 
of error and determined that Congress has 
mandated that the VA is "to fully and 
sympathetically develop the veteran's 
claim to its optimum before deciding it 
on the merits."  Hodge, 155 F.3d at 1362 
(quoting H.R. Rep. No. 100-963, at 13 
(1988), reprinted in 1988 U.S.C.C.A.N. 
5782, 5795).  We see no basis for 
applying [a] different standard to a CUE 
claim, and we hold that the DVA is thus 
required to consider a CUE claim using 
the standard of Hodge.  (Emphasis added) 
Roberson at 1384.  

However, the Simmons court confronted a similar argument and 
rejected it.  The Court stated:  

The appellant's Roberson arguments appear 
to rely on the Federal Circuit's 
statement that the "standard of Hodge" 
should apply to CUE claims.  However, in 
Lane v. Principi, this Court explained 
the limited application of Roberson, 
which "involved a situation where the 
Federal Circuit applied the Hodge 
standard in addressing the CUE 
determination that was before it in order 
to find and require development of a non-
CUE claim that was still open and pending 
before VA."  Lane, 16 Vet. App. 78, 86-
87 (2002).  The Court went on to hold 
that "because . . . the appellant has 
not raised any argument as to a pending 
non-CUE claim, any Hodge standard of 
development is inapplicable."  Id. at 
87.  

Simmons, 17 Vet. App. at 110.  

Indeed, it is well settled that any failure by VA to comply 
with its duty to assist in the development of a claim does 
not constitute CUE.  The Court in Simmons held that the 
failure to provide the appellant with a "comprehensive 
medical evaluation" could not, as a matter of law, serve to 
vitiate the finality of a prior rating decision on the basis 
of CUE.  Id. at 109 (emphasis added).  The Court noted that 
the United States Court of Appeals for the Federal Circuit 
had rejected a nearly identical argument in Cook v. Principi, 
318 F.3d 1334, 1341 (Fed. Cir. 2002).  The holding in Cook 
was even broader: "In summary, a breach of the duty to 
assist the veteran does not vitiate the finality of an RO 
decision."  Id.  (Emphasis added.)  See 38 C.F.R. § 
20.1403(d)(2) (2003) (applying the same rule to claims of CUE 
in prior final Board decisions); see also VAOPGCPREC 12-2001 
(interpreting Roberson and noting that a "duty to develop" 
would not be applicable to a CUE claim because a CUE 
determination is based on the record as it existed when the 
claim was adjudicated).  

What is even more telling, however, is the fact that the 1988 
examination report did not demonstrate that the veteran was 
unemployable due to his service-connected psychiatric 
disability.  Rather, as noted above, the 1988 examination 
report indicates that the veteran was still gainfully 
employed and that he was on light duty due to an accident in 
which he injured his back, neck and legs.  (The Board 
observes that service connection was not in effect for 
disability of the back, neck or legs (other than the right 
knee) when the veteran's case was considered in October 1988.  
In April 1987, the Board denied a claim of entitlement to 
service connection for low back disability.)  Although the 
1988 examination report contains the veteran's assertion that 
he was unable to work due to manifestations of his service-
connected psychiatric disability, the evidence elicited on 
examination did not confirm his assertion.  The examiner 
considered the veteran competent for VA purposes and did not 
render an opinion indicating that he was unemployable.  Since 
the veteran was apparently still gainfully employed, any such 
opinion would have been contrary to the evidence.  Thus, the 
failure of the RO to consider the 1988 examination report as 
a claim for a TDIU constitutes, at most, harmless error 
because it is far from clear that had the RO adjudicated a 
claim for TDIU at that time, the veteran would have 
prevailed.  See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. 
Cir. 1999) (expressly holding that in order to prove the 
existence of clear and unmistakable error, a claimant must 
show that an error occurred that was outcome-determinative, 
that is, an error that would manifestly have changed the 
outcome of the prior decision).  It follows that the claim of 
CUE in the rating decision of October 1988 because of a 
failure to adjudicate a claim of entitlement to a TDIU is 
without merit.  



ORDER

An October 1988 rating decision confirming and continuing a 
50 percent rating for post-traumatic stress disorder was not 
clearly and unmistakably erroneous.  The appeal is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



